Citation Nr: 0942026	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-33 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for a low back 
disability, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1945 to February 
1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above-referenced 
claim.  

In August 2008, the Veteran testified before a Decision 
Review Officer during a formal hearing, which was held at the 
RO.  A transcript of that hearing has been associated with 
the claims file.  

As noted, the Veteran is service-connected for a low back 
disability.  In September 2007 and March 2009, he underwent 
VA examinations at which time he reported having erectile 
dysfunction.  It is noted that the VA regulations provide for 
the separate evaluation of compensable objective neurologic 
abnormalities associated with a spinal disability.  See 38 
C.F.R. § 4.71a, Note (1) (2009).  The issue of any possible 
erectile dysfunction disorder associated with the service-
connected low back disability is, therefore, referred to the 
RO for appropriate action.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's service-connected low back disability is 
not manifested by unfavorable ankylosis of the entire 
thoracolumbar spine.  

2.  The evidence of record does not show the presence of any 
bowel or bladder dysfunction or of neurological impairment 
associated with the low back disability (other than sensory 
loss of lower extremities, for which service connection has 
already been separately granted, and the possible issue of 
erectile dysfunction being referred to the RO for appropriate 
action).

3.  The evidence of record does not show that the Veteran's 
low back disability has been productive of incapacitating 
episodes having a total duration of at least 6 weeks during 
the prior year.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

By letter dated in August 2007, the Veteran was notified of 
the information and evidence necessary to substantiate his 
claim.  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess in the 
August 2007 letter, wherein VA informed the Veteran as to the 
type of evidence necessary to establish a disability rating 
or effective date.  Adequate notice has been provided to the 
Veteran prior to the transfer and certification of his case 
to the Board, and thus, compliance with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  
Nevertheless, in light of the Board's denial of the Veteran's 
claim, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the Court's holding.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  

In this case, the Veteran was provided pertinent information 
in the above referenced letter and in a letter dated in May 
2008.  The Veteran was informed that should an increase in 
disability be found, a disability rating would be determined 
by applying the relevant diagnostic codes; and examples of 
pertinent medical and lay evidence that he could submit 
relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service and VA 
medical treatment records have been obtained.  He was 
provided appropriate VA medical examinations.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Increased Disability Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Additionally, a recent decision of the United States Court of 
Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Facts and Analysis

The Veteran's low back disability is currently evaluated as 
40 percent disabling under Diagnostic Code 5243.  This 
Diagnostic Code provides that intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either 
under the General Rating Formula (General Rating Formula) for 
Diseases and Injuries of the Spine or under the 
Incapacitating Episodes Formula, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are rated separately, under an 
appropriate diagnostic code.

Under the General Rating Formula, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
maximum, 100 percent disability rating is assigned for 
unfavorable ankylosis of the entire spine.  

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate Diagnostic Code.  Note (2) to the 
General Rating Formula explains that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The Board 
must also consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

As noted above, the Veteran's low back disability may be 
rated under Diagnostic Code 5243, the Formula for Rating 
Intervertebral Disc Syndrome Based upon Incapacitating 
Episodes, if this would result in a higher disability rating.  
The Formula for Rating Intervertebral Disc Syndrome provides 
for a maximum 60 percent evaluation for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  A note following the Diagnostic Code 
defines an incapacitating episode as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 
(1).  Note (2) provides for separate evaluations if 
intervertebral disc syndrome is present in more than one 
spinal segment if the effects are distinct.

In September 2007, the Veteran underwent a VA spine 
examination.  The Veteran reported severe pain in his lower 
back, occurring daily, with decreased motion and pain 
radiating to his left hip and leg.  He denied have any flare-
ups of his spinal condition, but indicated that he was only 
able to walk a few yards.  He denied having any 
incapacitating episodes for the thoracolumbar region during 
the prior 12 month period.  Associated features were reported 
as erectile dysfunction, along with numbness and paresthesias 
of the bilateral feet.  He reported treating his condition 
with prescription medication with fair results.  

On physical examination, the examiner noted the Veteran to 
have a normal posture and head position, without abnormal 
spinal curvatures.  There was no ankylosis noted in the 
cervical spine or the thoracolumbar spine.  Range of motion 
testing of the thoracolumbar spine revealed the following:  
flexion from 0 to 35 degrees, with pain at 35 degrees; 
extension from 0 to 25 degrees, with pain at 25 degrees; 
right lateral flexion from 0 to 30 degrees, with pain at 30 
degrees; left lateral flexion from 0 to 25 degrees, with pain 
at 25 degrees; right lateral rotation from 0 to 45 degrees, 
with pain at 45 degrees; and left lateral rotation from 0 to 
30 degrees, with pain at 30 degrees.  Pain was noted after 
repetitive use in all directions.  No additional loss of 
motion was noted on repetitive use.  

Neurological examination revealed a normal sensory 
examination of the upper extremities and sensory impairments 
in the lower extremities.  Sensory loss was noted in the 
bilateral lateral leg and plantar aspect of the great toe.  

The associated radiological examination revealed mild 
osteopenia and degenerative arthritic changes of the 
lumbosacral spine.  The diagnosis following completion of all 
appropriate testing was degenerative joint disease of the 
lumbar spine.  
  
Associated with the claims file are the Veteran's VA 
outpatient treatment records.   Overall, these records 
reflect consistent reports of lower back pain and his use of 
prescribed medication to treat his condition.  In October 
2007, he reported having decreased feeling in his lower 
extremities.  The Veteran reported having pain in his back 
down to his leg in April 2008. 

In May 2008, the Veteran submitted lay statements from his 
wife, step-son, and friend as to his low back symptomatology.  
In these statements, his family and friend essentially 
described how he is unable to participate in household chores 
and leisure activities due his back pain.  His friend stated 
that he has observed the Veteran requiring the need to rest 
in bed or sit due to his back.  In addition, these letters 
relay the Veteran's need to use medication to treat his 
condition.

In March 2009, the Veteran underwent a second VA spine 
examination.  The Veteran reported having moderate pain in 
his lower back, with stiffness, weakness, fatigue, decreased 
motion, spasms, and radiating pain in his left leg.  He 
reported having flare ups of his symptomatology every 3 to 4 
months, for a duration of 3 to 7 days.  The Veteran indicated 
that he had 14 days in the previous 2 months during which he 
experienced an incapacitating episode for the thoracolumbar 
region.  He reported having erectile dysfunction, 
unsteadiness, leg or foot weakness, and numbness and 
paresthesias in the bilateral feet.  

The physical examination revealed that the Veteran had a 
normal posture and an antalgic, unsteady gait.  There were no 
abnormal spinal curvatures noted.  The examiner indicated 
that there was no ankylosis of the cervical or thoracolumbar 
spine.  Range of motion testing of the thoracolumbar spine 
revealed the following:  flexion from 0 to 20 degrees; 
extension from 0 to 10 degrees, bilateral flexion from 0 to 
10 degrees; and bilateral lateral rotation from 0 to 20 
degrees.  There was objective evidence of pain noted on 
active range of motion testing and following repetitive 
motion.  Additionally, bilateral, lower extremity sensory 
loss was noted in the lateral legs, feet, and all toes.  The 
September 2007 radiological examination report for the 
lumbosacral spine was reviewed.    

Evaluating the evidence in light of the above rating 
criteria, the Board must conclude that an increased 
evaluation is not warranted.  Specifically, there is no 
evidence that the Veteran demonstrates unfavorable ankylosis 
of the entire thoracolumbar spine to warrant the next higher 
50 percent disability rating.  Indeed, both the September 
2007 and the March 2009 VA examination reports specifically 
indicated that there was no ankylosis of spine.  Therefore, a 
disability rating higher than the currently assigned 40 
percent does not apply under the general rating formula for 
spine disabilities.  See 38 C.F.F. § 4.71a

The Board has also considered whether an increased evaluation 
is warranted based upon the granting of a separate neurologic 
disability related to the lumbar spine.  In this regard, the 
Board observes that during the appeal period, there is no 
indication that the Veteran has had any associated bowel or 
bladder impairment that would warrant a separate evaluation.  
The medical records document indications of neurological 
symptomatology affecting the lower extremities.  As a result, 
service connection was separately granted by way of the June 
2009 rating decision for sensory loss of the left and right 
lower extremities.  As noted above, the issue of a possible 
erectile dysfunction condition is referred to the RO for 
appropriate action.  The Board is not able to identify any 
further evidence of neurological symptomatology associated 
with the service-connected low back disorder.  Therefore, a 
separate rating (in excess of that already granted or 
referred to the RO) is not warranted for neurological 
impairment, as no such impairment is shown.   

Also pertinent in this case is whether an increased 
evaluation is warranted under the criteria for intervertebral 
disc syndrome used for evaluating incapacitating episodes.  
The Board has given consideration to the Veteran's own 
statements as well as the lay statements regarding his need 
for bed rest during flare ups of his back symptomatology.  
However, the Veteran's low back disability has not been shown 
to have resulted in incapacitating episodes (requiring bed 
rest/treatment prescribed by a physician) having a total 
duration of at least six weeks during the past 12 months.  In 
this regard, the Veteran reported in 2009 that the extent of 
his incapacitating episodes was limited to a total of 
approximately 14 days during the previous year.  As such, an 
increased evaluation for incapacitating episodes under 
Diagnostic Code 5243 is not warranted.

The Board acknowledges that the Veteran has consistently 
reported pain, decreased motion, stiffness, weakness, 
fatigue, and spasms associated with his back disability.  
However, even factoring in the additional limitation in 
motion due to pain, the Veteran has still demonstrated some 
motion of the spine.  For example, during the September 2007 
and the March 2009 VA examinations, he was noted to have no 
ankylosis of the cervical or thoracolumbar spine.  In 
addition,  he demonstrated movement in the thoracic section 
of the spine during both examinations.  Therefore, while the 
Veteran has significant pain which limits his activities, 
this limitation does not more nearly approximate a finding of 
ankylosis of the thoracolumbar spine.  Rather, the evidence 
shows the Veteran retained some motion in the low back 
throughout the period on appeal.  Therefore, an increased 
evaluation is not warranted.  38 C.F.R. §§ 4.45, 4.71a, 
Diagnostic Code 5242 DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based upon the guidance of the Court in Hart, 21 Vet. App. 
505, the Board has considered whether a staged rating is 
appropriate.  However, in the present case, the Veteran's 
symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not 
warranted.  Therefore, the preponderance of the evidence is 
against the Veteran's claim. Because the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply. 38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that there is no objective evidence of any 
unusual or exceptional circumstances, such as marked 
interference with the Veteran's employment, nor frequent 
periods of hospitalization related to this service-connected 
disorder, that would take the Veteran's case outside the norm 
so as to warrant an extraschedular rating.  The Board finds 
the matter is appropriately addressed by the assigned 
schedular rating.  Therefore, referral by the RO to the Chief 
Benefits Direction of VA's Compensation and Pension Service 
under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996). 


ORDER

Entitlement to a disability rating in excess of 40 percent 
for a low back disability is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


